Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about September 22, 1994, which, inter alia, dismissed plaintiffs’ respective actions as against defendants-respondents Habberstad Leasing, Habberstad Nissan-BMW, and defendant Competition Motorcar, unanimously affirmed, without costs.
The IAS Court properly dismissed respondents from these actions seeking to recover for personal injuries sustained in an automobile accident based upon documentary evidence, including a duly authenticated (CPLR 4540 [c]) New Jersey Certificate of Title in the offending vehicle issued to defendant Wid*257ner Boutin by the New Jersey Division of Motor Vehicles on November 13, 1989. This document was sufficient to raise an inference, not rebutted by plaintiffs, that defendant Widner Boutin owned the offending vehicle on February 3, 1990, the day of the accident (cf., Sosnowski v Kolovas, 127 AD2d 756). Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Mazzarelli, JJ.